DETAILED ACTION
This Office Action is in response to the filing of a Request for Continued Examination (RCE) on 1/21/2021. As per the RCE, claims 1, 6, 8-9, 17-21, 38, 44, and 47 have been amended, claims 39 and 45 have been cancelled, and claims 49-50 have been added. Thus, claims 1-6, 8-9, 11-21, 35-38, 40-44, and 46-50 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9, 15-16, and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 47 both recite the language “wherein the different usage variables further comprise number of sub-sessions within the session” in lines 1-4 and 2-4 respectively. However, claims 1 and 6, upon which claims 8 and 47 depend, respectively, use the limitation “wherein the usage variables comprise two of more of a group consisting of” in lines 9-10 and 6-7 respectively. As the group of variables in claims 1 and 6 are closed due to the term “consisting,” it is unclear how the additional variable of “number of sub-sessions” is able to be added to a closed group of variables. 
Any remaining claims are rejected for being dependent on a rejected claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9, 11-14, 16-21, 35-38, 40-44, and 46-50 are rejected under 35 U.S.C. 103 as being unpatentable over Laura Lapoint et al. (US Pat. 9,463,294, hereinafter referred to solely as “Lapoint”) in view of Yruko et al. (US Pat. 7,890,342).
Regarding claim 1, Lapoint discloses a respiratory pressure therapy system (system 10 in Fig. 1) comprising: a respiratory pressure therapy device configured to deliver respiratory pressure therapy to a patient for a session (see Col. 4 lines 4-9) and obtain therapy data relating 
Lapoint does not have a detailed description that wherein the therapy quality indicator is a number derived from a plurality of contributions, each of which corresponds to a different usage variable for the session in the usage data, wherein the usage variables comprise two or more of a group consisting of: usage time of the session, apnea-hypopnea index for the session, average leak flow rate for the session, and average mask pressure for the session, and wherein the contributions include a contribution that is proportional to a difference between a usage variable and threshold for the usage variable.
However, Yruko teaches a respiratory pressure therapy system for measuring patient compliance with a therapy quality indicator (see Col. 3 lines 28-45 and Col. 9 lines 57-67 where a calculated value of compliance is modified by a weighting factor, the result of which is a therapy quality indicator since it determines the relative compliance of the session, and thus the quality of the therapy provided) is a number derived from a plurality of contributions (see Col. 10 lines 24-26 and Col. 11 line 56 to Col. 12 line 62 where a plurality of factors contribute to the weighting factor that is applied to the compliance value), each of which corresponds to a different usage variable for the session in the usage data, wherein the usage variables comprise two or more of a group consisting of: usage time of the session (see Col. 11 lines 56-64 where time of the session is a contributing weighting factor), apnea-hypopnea index for the session (see Col. 12 lines 18-40 where the weighting factor is adjusted by the presence of apnea and hypopnea events, and thus some value or index of the apnea or hypopnea adjusts the weighting factor), average leak flow rate for the session (Col. 12 lines 49-55 where the amount 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the therapy quality indicator of Lapoint to be weighted based a combination of weighting factors that affect compliance, which are further compared to how close they are to a threshold value as taught by Yruko, since it would eliminate short, ineffective use sessions from being considered for compliance, while also more accurately measuring compliance by accounting for additional factors which affect treatment quality. 
Regarding claim 2, the modified Lapoint device has a respiratory pressure therapy system. 

However, Lapoint teaches a further embodiment where the respiratory pressure therapy system can include the processor within it (see Col. 4 lines 55-62 where the housing for the respiratory device can have some of the processing components within it, such as usage module 38 and goal module 42; see also Col. 7 lines 50-63), such that the respiratory pressure therapy device is configured to derive the usage data from the therapy data (the processor as seen in Col. 6 lines 16-37 and now included in the respiratory device, has the usage module 38 which receives output from sensors 34 in order to quantify usage, and thus the sensor outputs are the usage data, and the outputs of the usage data are dependent on the settings obtained by the user setting module 36 in regards to a usage goal as seen in Col. 5 lines 49-64 as well as Col. 7 lines 64-67 and Col. 8 lines 1-11); and send the usage data to the data server (via feedback device 44 as seen in Col. 8 lines 36-55, which communicates the values over a network and can be hosted by a web page server). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the respiratory pressure therapy device of the modified Lapoint device to perform the derivation of usage data and sending of usage data to the server as taught by the Lapoint embodiment, as it would make the data processing integral with the device to allow for use without a remove server or network.
Regarding claim 3, the modified Lapoint device has wherein the data server is further configured to: receive therapy data from the respiratory pressure therapy device (Lapoint; see 
Regarding claim 4, the modified Lapoint device has a patient computing device (client device 14 in Fig. 1). 
The modified Lapoint device does not explicitly have that the computing device is further configured to: receive the therapy data from the respiratory pressure therapy device; derive the usage data from the therapy device; and send the usage data to the data server. 
However, Yruko further teaches a similar system where a computing device (communication device 32 in Fig. 2; see Col. 13 lines 1-30) is used to receive therapy data from a respiratory pressure therapy device; derive the usage data from the therapy data (see Col. 13 lines 18-30 where the communication device receives inputted data from the device and performs data processing in order to determine the usage data); and send the usage data to the data server (see Col. 13 lines 10-11 where the communication device sends the data to a central database).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the client device of the modified Lapoint device to be the communication device for processing and transmitting data from the pressure therapy device to the data server as taught by Yruko, as it would allow for the device to 
Regarding claim 5, the modified Lapoint device has a data server and a patient computing device, as well as the data server deriving usage data from therapy data (Lapoint; see Col. 6 lines 16-30 where the therapy data is the data from the sensors and dependent on the inputted therapy data). 
The modified Lapoint device does not have a detailed description that the computing device is further configure to intermediate between the respiratory pressure therapy system and the data server, and that the data server is configured to receive the therapy data from the patient computing device. 
However, Yruko further teaches using a computing device (communication device 32 in Fig. 2; see Col. 13 lines 1-30) to act as an intermediate between the respiratory pressure therapy system and the data server (see Col. 13 lines 10-11) and the data server is configured to receive the therapy data from the patient computing device (see Col. 13 lines 10-17 where the server can receive data from the respiratory therapy device that is delivered to it via the communication device).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patient computing device of the modified Lapoint device to include a communications device in order to transmit data from the pressure therapy device to the data server as taught by Yruko, as it would allow for the data server to be remotely located but still able to receive and process data that is collected by the pressure therapy device and sent over a network. 

Lapoint does not have a detailed description that wherein the therapy quality indicator is a number derived from a plurality of contributions, each of which corresponds to a different usage variable for the session in the usage data, wherein the usage variables comprise two or more of a group consisting of: usage time of the session, apnea-hypopnea index for the session, average leak flow rate for the session, and average mask pressure for the session, and wherein the contributions include a contribution that is proportional to a difference between a usage variable and threshold for the usage variable.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the therapy quality indicator of Lapoint to be weighted based a combination of weighting factors that affect compliance, which are further compared to how close they are to a threshold value as taught by Yruko, since it would eliminate short, ineffective use sessions from being considered for compliance, while also more accurately measuring compliance by accounting for additional factors which affect treatment quality. 
Regarding claim 8, the modified Lapoint device has wherein the different usage variables further comprise number of sub-sessions within the session (Yruko; see Col. 10 lines 40-50 and Col. 13 lines 48-64 where the longer compliance time period is divided up into a plurality of sub-sessions (days) or can further be divided into a plurality of sub-sessions (breathing cycles)).
Regarding claim 9, the modified Lapoint device has wherein the computing comprises computing a sum of the contributions (Lapoint; see Col. 6 lines 50-63 where the contributions can be an aggregation usage times, which are thus summed together based on their individual measurements of therapy received by the patient during that epoch to give a therapy value for the era; which likewise is taught by Yruko in Col. 11 lines 15-30 where the compliance values are individually calculated for each day to be summed up as an average value over the entire time period).

Regarding claim 12, the modified Lapoint device has wherein a contribution is a minimum contribution when the usage variable is less than a minimum threshold for the usage variable (Lapoint; see Col. 6 lines 56-63 where low outliers can be discarded, thus making them a minimum contribution of zero when they are below a certain threshold that makes them an outlier).
Regarding claim 13, the modified Lapoint device has wherein a contribution is a minimum contribution when the usage variable exceeds a maximum threshold for the usage variable (Lapoint; see Col. 6 lines 56-63 where high outliers can be discarded, thus making them a minimum contribution of zero when they are above a certain threshold that makes them an outlier).
Regarding claim 14, the modified Lapoint device has wherein a contribution is a maximum contribution when the usage variable is less than a minimum threshold for the usage variable (Yruko; see Col. 12 lines 49-62 where a usage value can be considered a maximum as long as it is below some threshold value, in this example the weight of the value for the gas leaking is maximized as long the amount of leaking is below a leak threshold, and the value thus loses weight is it ever is above the minimum threshold).

Regarding claim 17, the modified Lapoint device has wherein the transmitting comprises sending an email containing the therapy quality indicator to the computing device (Lapoint; see Col. 8 lines 39-55).
Regarding claim 18, the modified Lapoint device has wherein the transmitting comprises sending art SMS message containing the therapy quality indicator to the computing device (Lapoint; see Col. 8 lines 39-55).
Regarding claim 19, the modified Lapoint device has wherein the transmitting comprises sending a notification containing the therapy quality indicator to the computing device (Lapoint; see Col. 8 lines 39-55).
Regarding claim 20, the modified Lapoint device has wherein the transmitting comprises sending a web page containing the therapy quality indicator to the computing device (Lapoint; see Col. 8 lines 39-55).
Regarding claim 21, the modified Lapoint device has transmitting the contributions to the computing device (Lapoint; see Col. 8 lines 36-55 where the feedback module transmits the usage report to the client device).
Regarding claim 35, the modified Lapoint device has wherein the data server is further configured to: apply one or more rules to the therapy quality indicator (Lapoint; see Col. 6 lines 56-6 where the weighting of values, removal of outliers, etc. are all rules than can be applied to 
Regarding claim 36, the modified Lapoint device includes using a therapy quality indicator (Lapoint; where actions that can improve the respiratory pressure therapy include a usage report that tells the patient what values should be adjusted (see Col. 9 lines 1-10), the giving of virtual goods to reward a user for good compliance and meeting their goals (see Col. 9 lines 60-67 to Col. 10 lines 1-6), or the delivery of words of encouragement to the user (see Figs. 3 and 4 and also Col. 9 lines 11-29)).
The modified Lapoint device does not explicitly have wherein the data server is configured to alter a setting of the respiratory pressure therapy device based on the therapy quality indicator.
However, Yruko further teaches where a data server is further configure to alter a setting of the respiratory pressure therapy device based on the therapy quality indicator (see Col. 1 lines 51-67 where the description of the related art states that a pressure therapy device automatically adjusts the pressure output in response to complete or partial obstruction of a person’s airways through an auto-titration device as is well-known in the art, and where the control of this automatic function must be performed by a controller or processing device).

Regarding claim 37, the modified Lapoint device includes using a therapy quality indicator (Lapoint; where actions that can improve the respiratory pressure therapy include a usage report that tells the patient what values should be adjusted (see Col. 9 lines 1-10), the giving of virtual goods to reward a user for good compliance and meeting their goals (see Col. 9 lines 60-67 to Col. 10 lines 1-6), or the delivery of words of encouragement to the user (see Figs. 3 and 4 and also Col. 9 lines 11-29)).
The modified Lapoint device does not explicitly have the data server being further configured to change a therapy mode of the respiratory pressure therapy device based on the therapy quality indicator.
However, Yruko further teaches where a data server is further configure to change a therapy mode of the respiratory pressure therapy device based on the therapy quality indicator (see Col. 1 lines 51-67 where the description of the related art states that a pressure therapy device automatically adjusts the pressure output in response to complete or partial obstruction of a person’s airways through an auto-titration device as is well-known in the art, and where the control of this automatic function must be performed by a controller or processing device).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure support device of the 
Regarding claim 38, the modified Lapoint device has wherein the data server is further configured to send a message to the computing device based on the therapy quality indicator (Lapoint; see Col. 8 lines 36-55 where the usage report is sent from the feedback module to the client device).
Regarding claim 40, the modified Lapoint device has wherein the data server is further configured to issue a query to the computing device, wherein the action is based on a response to the query (Lapoint; see Col. 9 lines 60-67 to Col. 10 lines 1-6 where the feedback module of the processor sends how well the patient did with respect to their usage goal, and a reward can be given or not given to a patient based on how they did, and that reward can be included in the usage report which is sent to the client device (as seen in Col. 8 line 36-55)).
Regarding claim 41, the modified Lapoint device has applying one or more rules to the therapy quality indicator (Lapoint; see Col. 6 lines 56-6 where the weighting of values, removal of outliers, etc. are all rules than can be applied to the therapy quality indicator computed form usage module 38), and taking an action to increase the therapy quality indicator (Lapoint; where actions that can improve the respiratory pressure therapy include a usage report that tells the patient what values should be adjusted (see Col. 9 lines 1-10), the giving of virtual goods to reward a user for good compliance and meeting their goals (see Col. 9 lines 60-67 to Col. 10 lines 1-6), or the delivery of words of encouragement to the user (see Figs. 3 and 4 and also Col. 9 lines 11-29)).

The modified Lapoint device does not explicitly have altering a setting of the respiratory pressure therapy device based on the therapy quality indicator.
However, Yruko further teaches where a setting of the respiratory pressure therapy device is altered based on the therapy quality indicator (see Col. 1 lines 51-67 where the description of the related art states that a pressure therapy device automatically adjusts the pressure output in response to complete or partial obstruction of a person’s airways through an auto-titration device as is well-known in the art, and where the control of this automatic function must be performed by a controller or processing device).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure support device of the modified Lapoint device to include an auto-titration device to adjust pressure as taught by Yruko, as it would allow for the device to automatically adjust the delivered pressure to the patient to avoid complete or partial obstruction of the patient’s airway.
Regarding claim 43, the modified Lapoint device includes using a therapy quality indicator (Lapoint; where actions that can improve the respiratory pressure therapy include a usage report that tells the patient what values should be adjusted (see Col. 9 lines 1-10), the 
The modified Lapoint device does not explicitly have changing a therapy mode of the respiratory pressure therapy device based on the therapy quality indicator.
However, Yruko further teaches where changing a therapy mode of the respiratory pressure therapy device is based on the therapy quality indicator (see Col. 1 lines 51-67 where the description of the related art states that a pressure therapy device automatically adjusts the pressure output in response to complete or partial obstruction of a person’s airways through an auto-titration device as is well-known in the art, and where the control of this automatic function must be performed by a controller or processing device).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure support device of the modified Lapoint device to include an auto-titration device to adjust pressure as taught by Yruko, as it would allow for the device to automatically adjust the delivered pressure to the patient to avoid complete or partial obstruction of the patient’s airway.
Regarding claim 44, the modified Lapoint device has sensing a message to the computing device based on the therapy quality indicator (Lapoint; see Col. 8 lines 36-55 where the usage report is sent from the feedback module to the client device).
Regarding claim 46, the modified Lapoint device has issuing a query to the computing device, wherein the action is based on a response to the query (Lapoint; see Col. 9 lines 60-67 to Col. 10 lines 1-6 where the feedback module of the processor sends how well the patient did 
Regarding claim 47, the modified Lapoint device has wherein the different usage variables further comprise number of sub-sessions within the session (Yruko; see Col. 10 lines 40-50 and Col. 13 lines 48-64 where the longer compliance time period is divided up into a plurality of sub-sessions (days) or can further be divided into a plurality of sub-sessions (breathing cycles)).
Regarding claim 48, the modified Lapoint device has a non-transitory computer readable medium containing program instructions for causing at least one processing device to perform a method (Lapoint; see Col. 3 lines 15-30).
Regarding claim 49, the modified Lapoint device has the data server is configured to transmit the therapy quality indicator to the computing device for display to the patient (Lapoint; see Col. 8 lines 36-55 where the feedback device 44 communicates the calculated usage reports to the client device 14; and is displayed to the patient as seen in Col. 9 lines 30-40).
Regarding claim 50, the modified Lapoint device has transmitting the therapy quality indicator to the computing device for display to the patient (Lapoint; see Col. 8 lines 36-55 where the feedback device 44 communicates the calculated usage reports to the client device 14; and is displayed to the patient as seen in Col. 9 lines 30-40).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lapoint in view of Yruko as applied to claim 9 above, and further in view of Matos (US Pub. 2010/0268304).

The modified Lapoint device does not explicitly have wherein the contributions of all but one usage variable are reduced in proportion to a ratio of the contribution of the other usage variable to a maximum contribution for that usage variable (though it is understood that Col. 6 lines 56-63 of Lapoint state that the weight of the contributions can diminish based on how close they are to the most recent day, thus making the most recent day a maximum value, and all the preceding days reduced in proportion to how many days apart they are from the most recent day).
However, Matos teaches a control system for a personal medical device where the contributions of all but one usage variable are reduced in proportion to a ratio of the contribution of the other usage variable to a maximum contribution for that usage variable (where a particular value can be weighted greater than the other values so that it is weighted as a maximum whereas the other values are weighted by a smaller proportion based on how large the proportion the larger variable is weighted at (see all of [0498] and [0499] where a particular value, in this case blood pressure, can be weighted as 50% or even 75% of the total weight of all sensor contributions, and thus makes the weight of all the remaining variable reduced to be the remainder of the percentage that adds up to 100% total)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the weight of the variables of the modified Lapoint device so that a particular variable is weighted at a larger value than all of the other variables as taught by Matos, as it would be a simple substitution of a linear weighting 
Response to Arguments
Applicant’s arguments with respect to claim(s) 12/21/2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, the therapy quality indicator relied upon in the above rejections relied on contributions taught by the Yruko reference, rather than the Lapoint reference. As seen in the above rejections, the Yruko reference is understood to teach using all of the listed contributions in claims 1 and 6 as values that affect the measured compliance of a given therapy session. As such, the above rejection is understood to teach at least two of the four claimed contributions in claims 1 and 6, from the new rejection relying on additional teachings from Yruko.
Thus, the rejections hold.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349.  The examiner can normally be reached on Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW D ZIEGLER/Examiner, Art Unit 3785    


/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785